Citation Nr: 1142890	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  03-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a skin disability, to include a skin rash. 

2. Entitlement to service connection for a stomach disability, to include irritable bowel syndrome (IBS). 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from January 1973 to January 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.  The Veteran appealed the decisions to the Board, and the case was referred to the Board for appellate review.  In a May 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge; however, the record indicates that he subsequently canceled the hearing.  There is no correspondence in the record from the Veteran that indicates a desire to reschedule the hearing. 

In September 2006, the Board remanded the issues of service connection for gastrointestinal disorder, to include irritable bowel syndrome and skin rash for additional private medical records.  

In September 2009, the Board denied the claim of service connection for a skin disability, to include a skin rash.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in April 2011, the Court set aside the decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  

In April 2010, the Veteran raised claims of service connection for hypertension, prostate disorder and erectile dysfunction; therefore, the issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of service connection for PTSD and a skin disability, to include a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The current stomach disability is not shown to be related to service.


CONCLUSION OF LAW

A stomach disability, to include irritable bowel syndrome, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in December 2001 preadjudication notice was provided to the Veteran regarding his claim of service connection for a stomach disability.  The letter informed the Veteran of the evidence that was needed to substantiate the claim, as well as the information and evidence which could be submitted by the Veteran and the information and evidence that would be obtained by VA.  In September 2006, notice was sent to the Veteran as to how disability ratings and effective dates are assigned (if service connection is granted).

To the extent that VCAA notice regarding disability ratings and an effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.   The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims of service connection for a stomach disability and PTSD were readjudicated as evidenced by the supplemental statement of the case, dated in May 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, personnel records, VA outpatient treatment reports, an October 2010 VA examination for a stomach disorder, and statements from the Veteran, his spouse and representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. 


Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Veteran's service treatment records reflect complaints and treatment of gastrointestinal problems.  In March 1973, he complained of vomiting and other symptoms; in May 1973, he reported having a 10 day history of a stomachache after eating; in June 1973 he was treated for possible gastritis; and, in February 1974, he had the flu with symptoms that included vomiting and an upset stomach.  The January 1975 separation examination and an associated medical history report are negative for any complaints, findings, or diagnosis of a stomach disorder.  The examination included an evaluation of his abdomen, which was found to be normal.

In multiple statements the Veteran contends that while he was stationed in Camp Lejeune, North Carolina in May and June 1973, the contaminated water at Camp Lejeune caused severe digestive problems that he did not have before service.  In December 2003, the Veteran submitted a letter posted on the Internet from the President of Geochem Inc to the Commander of the Atlantic Division indicating that Camp Lejeune is among the worst in the nation as far as exposure to environmental contaminants by civilians and military personnel.  He indicated that all military facilities in the North Carolina have some type of ground water contamination caused by the operation of the base according to the DEHNR ground water incident list.  

The Veteran has reported a continuity of symptoms since service, but these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to a stomach disability after the Veteran's separation from active duty until May 1985, when he complained of intermittent epigastric discomfort.  Records dated earlier than May 1985 do not reflect such complaints.

Lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Notably, the Veteran also indicated on a January 1975 medical history report that he had not had any stomach problems.  Thus, the Board finds that while the Veteran may be competent to report his symptoms, his statements as to chronicity and continuity are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

After service, the records first show stomach problems in 1985 and the absence of symptoms from 1975 to 1985, a period of 10 years, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

The Board may also consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no evidence of symptomatology before 1985 for a stomach disability.

Since there is no evidence of continuing symptomatolgy, the determinative question is whether that Veteran has a current stomach disability that was caused by service.  To establish this, competent evidence is still required to substantiate the claim.

The competent evidence pertaining to a stomach disability consists of VA medical records, private medical records and a VA examination in October 2010.

Post-service treatment records include a May 1985 record that notes the Veteran's complaints of intermittent epigastric discomfort, described as indigestion, gas, and bloating.  It was noted at that time that the Veteran was under a lot of stress.  He subsequently underwent an upper GI series which was normal and the physician indicated that the Veteran's symptoms had actually decreased after his prior stressor had improved and his family unity was stable.  Clinically, it was believed that the symptoms related to an irritable bowel.

In September 1992, a private physician continued to suspect the Veteran had IBS, but he also considered giardiasis or biliary tract disease.  Significantly, the Veteran reported that his symptoms had bothered him since 1985.  That same month, an abdominal sonogram and upper GI series were normal. 

In June 1999, the Veteran had abdominal discomfort and tested positive for H. pylori. 

Private medical records in January 2003 show the Veteran complained of abdominal pain for 20 years after he drank water.  In March 2003, he had diagnoses of abdominal pain and irritable bowel syndrome.  VA records in September 2005 show the Veteran had an upset stomach due to medication for psychiatric problems.  

On VA examination in October 2010, the Veteran reported that he developed abdominal spasms approximately in 1978.  He complained of abdominal crampy pain with monthly regurgitation and vomiting.  The diagnosis was unspecified intestinal disorder with monthly episodes of regurgitation.  After reviewing the claims folder and examining the Veteran, the examiner was of the opinion that the Veteran did not have an irritable bowel disorder as he did not have diarrhea or constipation.  The examiner noted that the pan colonoscopy and upper GI endoscopy ten years earlier revealed no lesions suggesting inflammatory bowel disease.  The examiner indicated that the pain may be related to a functional or non-medical condition possibly related to stress.  The examiner noted that to date there is no known cause for the Veteran to have symptoms as he is not known to have reflux or hiatal hernia.  He noted that an upper GI will show if there are any strictures, web, diverticulum, hernia or peptic ulcer disease.  In the absence of these however, the examiner concluded the Veteran is most likely having symptoms attributable to stress and of non-organic pathology.  The examiner further indicated that there was no fistula, the Veteran was not on an anti-secretory medication, there was no evidence of malnutrition, anemia, ostomy, abdominal mass and malignancy.  The examiner was of the opinion that the Veteran's gastrointestinal condition is not related to drinking contaminated water at Camp Lejeune and not related to service.  

An upper GI endoscopy in November 2010 shows that oropharyngeal deglutition is within normal limits; esophagus revealed no significant mucosal, mural or extramural abnormalities; a fractionally visualized stomach is unremarkable; and fractionally visualized duodenal bulb and transverse duodenum are unremarkable.  

The VA opinion in October 2010, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for the stomach disability.  The examiner examined the Veteran, reviewed the claims file, and provided an opinion and rationale.  The Board finds this evidence to be probative and persuasive.

The Board recognizes that the Veteran believes his stomach disorder is related to his service; however, it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As the preponderance of the evidence is against the claim of service connection for a stomach disability, to include irritable bowel syndrome, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a stomach disability, to include irritable bowel syndrome, is denied.  


REMAND

The Board finds that there is sufficient evidence to warrant obtaining an examination and opinion as to whether the Veteran has PTSD related to his service.

VA records show the Veteran has a diagnosis of a psychiatric disorder other than PTSD, to include mood disorder, depressive disorder, psychosis, and dysthymic disorder.  The Board is aware that recent caselaw provides that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). This case differs, however.  A rating decision in January 2004 denied service connection for depression, also claimed as mental distress based on the determination that the current psychiatric treatment did not show a relationship between the current disability and military service.  The Veteran did not perfect his appeal with regard to that determination.  Nothing in Clemons suggests that the finality of the January 2004 decision is vitiated.  Rather, Clemons stands for the proposition that VA must address whether service connection can be granted for psychiatric disorders other than PTSD, even if that is all the Veteran claims.  VA did so here, and, based on that fact, the Board declines to expand Clemons and take jurisdiction over a claim other than PTSD. 

The Veteran has not alleged that he engaged in combat, rather, the stressors alleged by the Veteran are not combat related.  In February 2004 and May 2004, the Veteran specifically indicated that the stressors are due to his boot camp experience.  He explained that they involve allegations of drill instructors physically beating, spitting upon, and humiliating him and other recruits.  He also stated that while he was stationed in Camp Lejeune, North Carolina, he claimed the black marines would whip the white marines with wire whips and refer to the old days when blacks were slaves.  He said it was a frightful experience, because he is dark skinned.  In the Form 9 Appeal received in May 2009, the Veteran referred by name to the drill instructors who humiliated him and identified the names of other soldiers who also were abused.

Although there has been no confirmation of the Veteran's stressors, a June 1973 service treatment record notes that the Veteran stated he was nervous.  As this was documented early in his service, it could provide some support for the Veteran's contentions.

VA records show an assessment of PTSD in August 2006, December 2006, March 2007, May 2008 and February 2010.  

In view of the diagnosis, contentions, and service treatment record, the threshold for obtaining an examination and opinion are met.

The Veteran also contends that he has had skin problems since drinking contaminated water at Camp Lejeune, North Carolina, where he was stationed in May and June 1973. 

The Veteran's service treatment records include a May 1973 record that notes his complaints of facial acne.  In June 1973, he complained of a local rash above his umbilical area.  A small area of papules was noted for which he was prescribed hydrocortisone.  A September 1973 record indicates the Veteran reported he had a rash on his face for two weeks; it was noted that he had a mild form of acne.  In November 1974 the Veteran was treated for a rash on his face with pustules noted around his left upper lip; he was diagnosed as having mild seborrheic dermatitis.  His January 1975 separation examination and an associated medical history report are negative for any complaints, findings, or diagnosis of a skin disorder.  The examination included an evaluation of his skin, which was found to be normal. 

In a decision in September 2009, the Board denied service connection for a skin disability based on no competent evidence of a current disability.  The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision in April 2011, the Court set aside the decision and remanded the case to the Board for a discussion as to why the Veteran's lay statements asserting the existence of a current skin disability were insufficient to establish a current diagnosis.   

Subsequent to the Board's decision in September 2009, private medical records were received in October 2010, which show that from January 2003 to December 2008 the Veteran had a variously diagnosed skin disorder.  In January 2003 the Veteran was seen for an evaluation of papules on his neck and scalp.  The assessment was acne necrotica miliaris and acne keloidalis nuchae.  A biopsy in April 2003 of a skin lesion in the posterior neck showed hyperkeratosis and parakeratosis.  In December 2003, there was a diagnosis of dermatophytosis of the nail.  In December 2008 a dermal tumor was excised from the head.  

On the more recent VA examination in October 2010 for intestines, the examiner noted the Veteran was being treated for acne.  Therefore as the evidence now suggests a current skin disability a VA examination is necessary to determine whether the Veteran's current skin disability is due to service.  

Lastly, in June 2010, the Veteran submitted VA Form 21-4142 for authorization and consent to obtain private records, indicating that he was treated by a private doctor, Dr. Cook, in the mid 1990s for a skin rash.  He noted that this doctor no longer practiced with Vistalia Medical Group and requested that Vistalia Group be contacted for more information.  Clarification is necessary from the Veteran as to whether there are outstanding records from the Vistalia Medical Group which need to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, any outstanding private treatment records for a skin rash from Visalia Medical Group and from Dr. Cook.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following:

Whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current skin disability that is related to service, including complaints of facial acne in May 1973, a local rash above his umbilical area in June 1973, mild acne in September 1973 and mild seborrheic dermatitis in November 1974.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  The claims folder should be made available to the examiner for review in conjunction with the examination.  A complete history to include the Veteran's contentions should be reported.  The examiner is asked to address the following:

Is it at least as likely as not (a 50 percent or more probability) that the Veteran has a diagnosis of PTSD related to his service, to include the complaints of nervousness noted therein.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative.

4.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


